George Allan Smith,
                                                                         independent




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 14, 2015

                                     No. 04-15-00077-CV

                              Harry Oliver WINKENHOWER,
                                          Appellant

                                               v.

 George Allan SMITH, independent executor of the Estate of Lyda Catherine Smith, Deceased,
                                       Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-14-0000018
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
        Appellant’s reply brief was due on August 13, 2015. See TEX. R. APP. P. 38.6(c). On
August 11, 2015, Appellant filed an opposed motion for extension of time to file the reply brief
until September 2, 2015, for an extension of twenty days.
      Appellant’s motion is GRANTED. Appellant’s reply brief must be filed by September
2, 2015. See id. R. 38.6(d). NO FURTHER EXTENSIONS OF TIME TO FILE
APPELLANT’S REPLY BRIEF WILL BE GRANTED.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court